Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Coleman Reg. No. (66602) on July 26, 2021.

The application has been amended as follows: 
1. (currently amended) A contact unit (25, 26) for a fast charging system for electrically driven vehicles, 

Allowable Subject Matter
Claims 1-21 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Applicant Admitted Figure 1 prior art teaches “A contact unit for a fast charging system for electrically driven vehicles, the fast charging system comprising a charging contact device and a contact device having a contact unit carrier, the contact unit carrier having the contact unit, a charging contact of the charging contact device being electrically connectable to the contact unit to form a contact pair, the contact device comprising a positioning device, the contact unit carrier being positionable relative to the charging contact device by means of the positioning device in such a manner that an electrically conductive connection is formed between a vehicle and a fixed charging station, the contact unit having a contact element, the contact element being displaceable relative to the contact unit carrier on a contact element guide of the contact unit in the direction of its longitudinal axis.” (Contact 12/13, contact unit carrier 110, contact element 15, and connecting lead 18)
directly to the contact element to maintain electrical connection.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-21 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831